Filed 05/18/20                         Case 19-27357                              Doc 141
                 Case Number: 2019-27357    Filed: 5/18/2020         Doc # 141

       1                      UNITED STATES BANKRUPTCY COURT
       2                      EASTERN DISTRICT OF CALIFORNIA
       3   In re:                           )        Case No. 19-27357-B-7
                                            )
       4   CLAY DUDLEY,                     )        DC No. MOH-14
                                            )
       5                                    )
                               Debtor(s). )
       6   ________________________________ )
       7
            MEMORANDUM AND ORDER REGARDING DEBTOR’S REQUEST FOR EXTENSION OF
       8            STATUTORY HOMESTEAD PROCEEDS REINVESTMENT PERIOD
       9
           Introduction
      10
                  The court has before it a Debtor’s Motion for Additional
      11
           Time to Purchase New Residential Homestead filed by debtor Clay
      12
           Dudley.    The debtor requests an extension of the time under
      13
           California law within which proceeds from the sale of property
      14
           claimed as a homestead must be reinvested in a replacement
      15
           homestead property in order to preserve the exempt status of the
      16
           sale proceeds.
      17
                  The hearing on the debtor’s motion was continued from April
      18
           28, 2020, to May 19, 2020, and the debtor was instructed to
      19
           submit additional points and authorities in support of his
      20
           request.    The chapter 7 trustee and other parties in interest
      21
           were also invited to address the debtor’s request.        The debtor
      22
           timely submitted an additional brief.       The chapter 7 trustee
      23
           filed a late response.    No other party in interest opposed or
      24
           responded to the motion.
      25
                  The court has reviewed the motion, the trustee’s response,
      26
           and all related declarations and exhibits.       The court has also
      27
           reviewed and takes judicial notice of the docket in this chapter
      28
           7 case.    See Fed. R. Evid. 201(c)(1).
Filed 05/18/20                          Case 19-27357                             Doc 141
                 Case Number: 2019-27357     Filed: 5/18/2020      Doc # 141

       1          The court has determined this matter may be decided on the
       2   papers.    See General Order No. 618 at p.3, ¶ 3 (E.D. Cal. May 13,
       3   2020) (ordering courthouse closure “until further notice” due
       4   COVID-19 pandemic and further ordering that all civil matters are
       5   to be decided on the papers unless the presiding judge determines
       6   a hearing is necessary).    Oral argument will not assist in the
       7   decision-making process or resolution of the motion.       See Local
       8   Bankr. R. 9014-1(h), 1001-1(f).      The hearing on May 19, 2020, at
       9   9:30 a.m. will be vacated.
      10          Findings of fact and conclusions of law are set forth below.
      11   See Fed. R. Civ. P. 52(a); Fed. R. Bankr. P. 7052.
      12
      13   Background
      14          The debtor is 57 years old.   The Social Security
      15   Administration has determined that the debtor is disabled.
      16          The debtor filed a chapter 7 petition on November 26, 2019.
      17   He received a discharge on March 19, 2020.
      18          In Schedule C filed with the petition, the debtor claimed
      19   the $175,000.00 homestead exemption amount in his residence at
      20   432 Weymouth Way, Chico, California (“Homestead Property”)
      21   permitted by California Code of Civil Procedure § 704.730.      No
      22   party in interest objected to the claim of exemption.
      23          The Homestead Property was abandoned to the debtor without
      24   objection on December 19, 2019, and the debtor sold it shortly
      25   thereafter.    Escrow on the sale closed on February 7, 2020.    The
      26   debtor received $112,102.34 in sale proceeds (“Homestead
      27   Proceeds”).
      28          The Homestead Proceeds currently enjoy the same exempt

                                           - 2 -
Filed 05/18/20                          Case 19-27357                             Doc 141
                 Case Number: 2019-27357     Filed: 5/18/2020     Doc # 141

       1   status as the Homestead Property.     However, according to the
       2   debtor, the Homestead Proceeds will lose their exempt status if
       3   they are not reinvested in a replacement homestead within six
       4   months of the time they were received, or by August 5, 2020.
       5          The debtor states that he intends to use the Homestead
       6   Proceeds to purchase a replacement homestead property and he has
       7   been diligent in efforts to timely do so.     The debtor also states
       8   that his efforts have been hampered by a loss of liquidity in the
       9   mortgage market based on the type of loan for which he currently
      10   qualifies.    And in the midst of the debtor’s efforts to timely
      11   reinvest the Homestead Proceeds, the COVID-19 pandemic happened.
      12          The COVID-19 pandemic has effectively shut commerce, closed
      13   businesses and schools, eliminated employment, substantially
      14   changed daily life at the local, state, and national levels, and
      15   generally limited products and services to those deemed necessary
      16   or essential.    Id.   As one court aptly described current
      17   conditions:
      18          Meanwhile, the world is in the midst of a global
                  pandemic. The President has declared a national
      19          emergency. The Governor has issued a state-wide health
                  emergency. As things stand, the government has forced
      20          all restaurants and bars [] to shut their doors, and
                  the schools are closed, too. The government has
      21          encouraged everyone to stay home, to keep infections to
                  a minimum and help contain the fast-developing public
      22          health emergency.
      23   Art Ask Agency v. Individuals, Corporations, et al., 2020 WL
      24   1427085, *1 (N.D. Ill. 2020).
      25          In response to the COVID-19 pandemic, California Governor
      26   Gavin Newsom issued a Proclamation of a State of Emergency on
      27
      28

                                            - 3 -
Filed 05/18/20                           Case 19-27357                              Doc 141
                 Case Number: 2019-27357      Filed: 5/18/2020    Doc # 141

       1   March 4, 2020.1     Two weeks later, on March 19, 2020, Governor
       2   Newsom issued Executive Order N-33-20, a state-wide “stay at home
       3   order” that directs all individuals living or residing in the
       4   State of California to stay home or at their place of residence
       5   except as necessary to obtain essential services or for essential
       6   operations.2   The California Public Health Officer thereafter
       7   published a list of essential functions covered by the Governor’s
       8   Executive Order.3     The Public Health Officer’s list designates
       9   real estate workers as critical, to the extent remote working is
      10   not possible; however, it also limits scheduled property viewings
      11   to a single potential buyer and prohibits open-house viewings.
      12   Id. at p.23, ¶ 12.
      13          The debtor states that the limited availability of mortgage
      14   loan funds and restrictions placed on access to real property
      15   have substantially and adversely affected his ability to timely
      16   locate, view, inspect, and close on a replacement homestead.        In
      17   other words, according to the debtor, conditions created by the
      18   COVID-19 pandemic and the current state of emergency have
      19   substantially and adversely affected his ability to timely
      20
                  1
      21         As of the date of this order, the Proclamation of a State
           of Emergency may be found online at:
      22   https://www.gov.ca.gov/wpcontent/uploads/2020/03/3.4.20-Coronavir
      23   us-SOE-Proclamation.pdf
                  2
      24         As of the date of this order, the Executive Order may be
           found online at:
      25   https://covid19.ca.gov/img/Executive-Order-N-33-20.pdf
      26          3
                 As of the date of this order, the list of Essential
      27   Critical Infrastructure Workers may be found online at:
           https://covid19.ca.gov/img/EssentialCriticalInfrastructureWorkers
      28   .pdf

                                            - 4 -
Filed 05/18/20                         Case 19-27357                             Doc 141
                 Case Number: 2019-27357    Filed: 5/18/2020     Doc # 141

       1   reinvest the Homestead Proceeds.
       2
       3   Discussion
       4          As an initial matter, the court notes that the trustee does
       5   not dispute any of the facts stated in or associated with the
       6   debtor’s motion.    The trustee also does not oppose the debtor’s
       7   request for an extension of the time to reinvest the Homestead
       8   Proceeds.    And the trustee acknowledges that the Homestead
       9   Property was abandoned without opposition, concedes that the
      10   estate generally does not have an interest in abandoned property,
      11   states that the decision to not oppose abandonment was based on a
      12   mistaken belief that the estate retained a reversionary interest
      13   in the Homestead Proceeds if not timely reinvested, and suggests
      14   that the abandonment order should be vacated under Federal Rule
      15   of Civil Procedure 60(b)(1) (applicable by Federal Rule of
      16   Bankruptcy Procedure 9024) based on the trustee’s mistaken
      17   belief.
      18          The trustee’s request to vacate the abandonment order will
      19   be denied without prejudice.    The trustee’s response to the
      20   debtor’s motion is not a properly filed, set, and served motion.
      21   Moreover, Civil Rule 60(b)(1) does not provide relief for
      22   litigation decisions made by a party which the party later
      23   regrets based on subsequently-acquired knowledge.    See Latshaw v.
      24   Trainer Wortham & Co., Inc., 452 F.3d 1097, 1100-01 (9th Cir.
      25   2006); Adams v. Ziebarth (In re Adams), 2019 WL 6463992, *4 (9th
      26   Cir. BAP 2019); Lowery v. Hart, 2016 WL 900286, *5 (E.D. Cal.
      27   2016).    To the extent there may be a basis for relief from the
      28   abandonment order, if at all, it is not under Civil Rule 60(b)(1)

                                           - 5 -
Filed 05/18/20                         Case 19-27357                           Doc 141
                 Case Number: 2019-27357    Filed: 5/18/2020       Doc # 141

       1   based on the trustee’s mistaken belief.
       2          Now to the debtor’s request for an extension.    The court
       3   notes that the debtor has identified the amount of the homestead
       4   but not the nature of the homestead or the statutory basis of the
       5   obligation to reinvest the Homestead Proceeds.      The court’s
       6   briefing order refers to § 704.720(b) of the California Code of
       7   Civil Procedure as an example of the six-month reinvestment
       8   obligation.4   However, since the debtor sold the Homestead
       9   Property after it was abandoned and because the debtor refers to
      10   a six-month period that runs from receipt of the Homestead
      11   Proceeds and when the sale of the Homestead Property closed, it
      12   may be that the six-month reinvestment period arises under §
      13   704.960 of the California Code of Civil Procedure.5     Under the
      14
                  4
      15         California Code of Civil Procedure § 704.720(b) states as
           follows:
      16        (b) If a homestead is sold under this division or is
                damaged or destroyed or is acquired for public use, the
      17
                proceeds of sale or of insurance or other
      18        indemnification for damage or destruction of the
                homestead or the proceeds received as compensation for
      19        a homestead acquired for public use are exempt in the
                amount of the homestead exemption provided in Section
      20
                704.730. The proceeds are exempt for a period of six
      21        months after the time the proceeds are actually
                received by the judgment debtor, except that, if a
      22        homestead exemption is applied to other property of the
                judgment debtor or the judgment debtor's spouse during
      23
                that period, the proceeds thereafter are not exempt.
      24          5
                 California Code of Civil Procedure § 704.960 states as
      25   follows:
                (a) If a declared homestead is voluntarily sold, the
      26        proceeds of sale are exempt in the amount provided by
      27        Section 704.730 for a period of six months after the
                date of sale.
      28        (b) If the proceeds of a declared homestead are

                                           - 6 -
Filed 05/18/20                         Case 19-27357                                Doc 141
                 Case Number: 2019-27357     Filed: 5/18/2020     Doc # 141

       1   former the six-month period runs from the date proceeds are
       2   actually received whereas under the latter the six-month period
       3   runs from the date of sale.
       4          For present purposes the distinction between § 704.720(b)
       5   and § 704.960 appears to be one without a difference.     The
       6   relevant question is not when the six-month reinvestment period
       7   begins to run.    The debtor acknowledges that it is currently
       8   running.    Rather, the relevant question here is whether the six-
       9   month reinvestment period can be extended or otherwise tolled
      10   once it has started to run.     And as noted below, that question
      11   applies equally to the six-month period under either statute.
      12          Generally, when a debtor files bankruptcy, all of the
      13   debtor’s property becomes property of the bankruptcy estate.       See
      14   11 U.S.C. § 541.    Federal law provides avenues for a debtor to
      15   exempt certain property.    See 11 U.S.C. § 522(d).   Congress has
      16   also authorized states to opt out of the federal bankruptcy
      17   exemptions created by Bankruptcy Code § 522(d) which means the
      18   federal exemption scheme can be supplanted by states that choose
      19   to provide their own exemptions.     See 11 U.S.C. § 522(b)(2);
      20   Granger v. Watson (In re Granger), 754 F.2d 1490, 1492 (9th Cir.
      21   1985) (“[A] state that has opted out has considerable freedom in
      22
                  invested in a new dwelling within six months after the
      23          date of a voluntary sale or within six months after
      24          proceeds of an execution sale or of insurance or other
                  indemnification for damage or destruction are received,
      25          the new dwelling may be selected as a declared
                  homestead by recording a homestead declaration within
      26          the applicable six-month period. In such case, the
      27          homestead declaration has the same effect as if it had
                  been recorded at the time the prior homestead
      28          declaration was recorded.

                                            - 7 -
Filed 05/18/20                           Case 19-27357                              Doc 141
                 Case Number: 2019-27357      Filed: 5/18/2020      Doc # 141

       1   creating exemptions and eligibility requirements for those
       2   exemptions.”).     California exercised the § 522(b)(2) option to
       3   opt out by making the federal bankruptcy exemptions inapplicable
       4   in the state.     See C.C.C.P. § 703.130.6
       5          A bankruptcy court construing California exemptions applies
       6   a state-law rule of decision.     In re Tallerico, 532 B.R. 774, 780
       7   (Bankr. E.D. Cal. 2015).     In other words, “[l]ike all federal
       8   courts when addressing a state-law rule of decision, the
       9   bankruptcy court is predicting what the California Supreme Court
      10   would rule if it were presented with the question.”      Id.   In that
      11   endeavor, state law governs.     Law v. Siegel, 134 S. Ct. 1188,
      12   1196-97 (2014) (“when a debtor claims a state-created exemption,
      13   the exemption’s scope is determined by state law”); Philips v.
      14   Gilman (In re Gilman), 887 F.3d 956, 964 (9th Cir. 2018); Wolfe
      15   v. Jacobson (In re Jacobson), 676 F.3d 1193, 1199 (9th Cir.
      16   2012).     State law includes state statutory law.    Elliott v. Weil
      17   (In re Elliott), 523 B.R. 188, 194 (9th Cir. BAP 2014);
      18   Kornhauser v. Block (In re Block), 2016 WL 3251406, *3 (9th Cir.
      19   BAP 2016).     And it includes state equitable law.   Gilman, 887
      20   F.3d at 966 (citing (Gray v. Warfield (In re Gray), 523 B.R. 170,
      21   175 (9th Cir. BAP 2014)).
      22          The debtor has not cited any California statute that would
      23
      24          6
                 California Code of Civil Procedure § 703.130 states as
      25   follows:
                Pursuant to the authority of paragraph (2) of
      26        subsection (b) of Section 522 of Title 11 of the United
      27        States Code, the exemptions set forth in subsection (d)
                of Section 522 of Title 11 of the United States Code
      28        (Bankruptcy) are not authorized in this state.

                                            - 8 -
Filed 05/18/20                         Case 19-27357                                 Doc 141
                 Case Number: 2019-27357    Filed: 5/18/2020        Doc # 141

       1   permit the court to extend or toll the six-month reinvestment
       2   period under § 704.720(b) or § 704.960.     The court has also found
       3   none.    So that leaves California equitable law.
       4          California’s six-month reinvestment period has been
       5   equitably tolled when, through no fault of their own, exemption
       6   claimants lacked possession of or control over homestead proceeds
       7   following an involuntary or voluntary sale of the homestead and,
       8   as a result, were unable to timely reinvest the proceeds.         Chase
       9   v. Bank of America, Nat. Trust & Sav. Ass’n, 227 Cal. App. 2d 259
      10   (1964) (involuntary sale); Thorsby v. Babcock, 36 Cal. 2d 202
      11   (1950) (voluntary sale); see also Gill v. Woodburn, Adv. No.
      12   12-02035-RK, at pp. 19-20 (Bankr. C.D. Cal. 2012) (involuntary
      13   sale but relying on Chase and Thorsby to conclude that the
      14   debtor’s lack of possession of homestead proceeds tolled six-
      15   month period).    Bankruptcy courts construing similar reinvestment
      16   obligations under other states’ homestead statutes have reached
      17   similar conclusions.    In re Dinh, 562 B.R. 122, 133-34 (Bankr.
      18   S.D. Tex. 2016); In re Marriott, 427 B.R. 887, 894-95 (Bankr. D.
      19   Idaho 2010).
      20          The reinvestment period has also been equitably tolled when
      21   the debtor receives homestead proceeds following a voluntary sale
      22   of the homestead but, again, circumstances beyond the debtor’s
      23   control prevent the timely reinvestment of the proceeds.       In re
      24   Bading, 376 B.R. 143 (Bankr. W.D. Tex. 2007).       In Bading, a
      25   debtor’s homestead consisted of two contiguous parcels.       A
      26   creditor refused to release an improper lien on one parcel which
      27   resulted in the debtor selling her homestead in consecutive
      28   transactions.    The debtor sold the first parcel and when she

                                           - 9 -
Filed 05/18/20                         Case 19-27357                             Doc 141
                 Case Number: 2019-27357     Filed: 5/18/2020      Doc # 141

       1   eventually obtained a release of the improper lien she sold the
       2   second parcel.    Had the reinvestment period not been tolled as to
       3   the proceeds from the sale of the first parcel the debtor would
       4   have lost her exemption while she was attempting to sell the
       5   second parcel.    Nevertheless, the court held that the time under
       6   state law within which the debtor was required to reinvest the
       7   proceeds of the first sale was tolled until the sale of both
       8   parcels was completed.    The court explained that the running of
       9   the reinvestment period would have “deprived [the debtor] of the
      10   opportunity to enjoy the full benefits of the homestead
      11   guaranteed to her under the Texas Constitution.”      Id. at 153.
      12          Each of these decisions recognize the core principle that
      13   “[c]ourts liberally construe ‘the law and facts to promote the
      14   beneficial purposes of the homestead legislation to benefit the
      15   debtor.’”    Gilman, 887 F.3d at 964 (quoting Tarlesson v. Broadway
      16   Foreclosure Invs., LLC, 184 Cal. App. 4th 931, 936 (2010)).
      17   Indeed, “California intended a liberal homestead statute so its
      18   citizens would not lose their homes through a technicality.”
      19   Canino v. Bleau (In re Canino), 185 B.R. 584, 590 (9th Cir. BAP
      20   1995).    In that regard, an exemption in homestead proceeds should
      21   not be lost so long as the proceeds are not squandered or used
      22   for nonexempt purposes.    See Jacobson, 676 F.3d at 1200.
      23          Nothing in the record before the court suggests that the
      24   debtor intends to squander the Homestead Proceeds or otherwise
      25   use them improperly or for a nonexempt purpose.      Indeed, the
      26   record suggests quite the opposite.      The debtor states that he
      27   intends to reinvest the Homestead Proceeds in another homestead
      28   but he is unable to do so because of circumstances created by the

                                           - 10 -
Filed 05/18/20                           Case 19-27357                           Doc 141
                 Case Number: 2019-27357      Filed: 5/18/2020     Doc # 141

       1   COVID-19 pandemic and the current state of emergency.     In this
       2   court’s view, that is an equitable basis to toll the debtor’s
       3   six-month reinvestment period consistent with California law and
       4   its COVID-19 pandemic policy.
       5          In normal times six months to locate and close on a
       6   replacement homestead property to avoid a loss of the exemption
       7   is challenging enough.     See Jacobson, 676 F.3d at 1198-99
       8   (involuntary sale); England v. Golden (In re Golden), 789 F.2d
       9   698, 699 (9th Cir. 1986) (voluntary sale).      However, because of
      10   the COVID-19 pandemic and current state of emergency, and in
      11   recognition that the State of California has taken a number of
      12   measures to protect occupancy and ownership of residences and the
      13   family home, these are not normal times.
      14          On March 16, 2020, Governor Newsom issued Executive Order N-
      15   28-20 which allows local governments to impose limits on
      16   commercial and residential evictions through at least May 31,
      17   2020.7     The Executive Order states that limits on evictions may
      18   be imposed when the basis for the eviction is nonpayment of rent
      19   due to a substantial decrease in household or business income
      20   caused by the COVID-19 pandemic or any government response to it.
      21          On March 25, 2020, Governor Newsom announced during a press
      22   conference that, in response to efforts by the State of
      23   California and in recognition of the circumstances created by the
      24   COVID-19 pandemic, some of the nations largest lenders along with
      25
      26          7
                 As of the date of this order, the Executive Order may be
      27   found online at:
           https://www.gov.ca.gov/wp-content/uploads/2020/03/3.16.20-Executi
      28   ve-Order.pdf

                                            - 11 -
Filed 05/18/20                         Case 19-27357                            Doc 141
                 Case Number: 2019-27357     Filed: 5/18/2020    Doc # 141

       1   hundreds of other smaller financial institutions, banks, and
       2   credit unions, voluntarily agreed to a 90-day grace period on
       3   mortgage payments for California residents.8
       4          Two days later, on March 27, 2020, Governor Newsom issued
       5   Executive Order N-37-20 which prohibits enforcement of eviction
       6   orders for nonpayment of residential rent by tenants affected by
       7   COVID-19 through May 31, 2020.9    It also extends the deadline in
       8   California Code of Civil Procedure § 1167 for a period of 60 days
       9   for any tenant who, while the order is in effect, is served with
      10   a complaint to evict the tenant from a residence or dwelling for
      11   nonpayment of rent and who satisfies certain requirements.
      12          On April 6, 2020, the Judicial Council adopted emergency
      13   rules that will remain in effect until 90 days afer the Governor
      14   lifts the state of emergency related to the COVID-19 pandemic or
      15   until they are amended or repealed by the Judicial Council.10
      16   Emergency Rule No. 1 of the Emergency Rules of California Rules
      17
                  8
      18         As of the date of this order, the announcement may be found
           online at:
      19   https://www.gov.ca.gov/2020/03/25/governor-gavin-newsom-announces
      20   -major-financial-relief-package-90-day-mortgage-payment-relief-du
           ring-covid-19-crisis/;
      21   https://www.rev.com/blog/transcripts/california-governor-coronavi
           rus-briefing-transcript-march-25;
      22   https://www.c-span.org/video/?470703-1/california-governor-newsom
      23   -coronavirus-news-conference.
                  9
      24         As of the date of this order, the Executive Order may be
           found online at:
      25   https://www.gov.ca.gov/wp-content/uploads/2020/03/3.27.20-EO-N-37
           -20.pdf
      26
                  10
      27         As of the date of this order, the Emergency Rules Related
           to COVID-19 may be found online at:
      28   https://www.courts.ca.gov/documents/appendix-i.pdf

                                           - 12 -
Filed 05/18/20                         Case 19-27357                              Doc 141
                 Case Number: 2019-27357     Filed: 5/18/2020     Doc # 141

       1   of Court suspends evictions, other than those necessary to
       2   protect public health.    It also prohibits state courts from
       3   issuing summons, entering of default judgments due to a tenant’s
       4   lack of response, limits trial settings where the tenant has
       5   responded or appears, and continues trials.     Emergency Rule No. 2
       6   of the Emergency Rules of California Rules of Court effectively
       7   stays judicial foreclosures, other than those necessary to
       8   protect public health.    It also tolls deadlines for filing
       9   judicial foreclosures and extends the period for exercising any
      10   rights in a judicial foreclosure case, including any right of
      11   redemption or a petition in relation to such right.
      12          The California Assembly took similar action on April 8,
      13   2020, with the introduction of Assembly Bill 828.11    Assembly Bill
      14   828 effectively prohibits all aspects of all foreclosures on
      15   residential real property while there is a state or locally
      16   declared state of emergency related to the COVID-19 pandemic in
      17   the jurisdiction in which the residential real property is
      18   located and until 15 days after the state or locally declared
      19   state of emergency ends.
      20          Further protections for property owners came on May 6, 2020,
      21   when Governor Newsom issued Executive Order N-61-20 suspending
      22   until May 6, 2021, penalties, costs, or interest for failure to
      23
      24
      25
      26          11
                 As of the date of this order, Assembly Bill 828 may be
      27   found online at:
           https://leginfo.legislature.ca.gov/faces/billTextClient.xhtml?bil
      28   l_id=201920200AB828

                                           - 13 -
Filed 05/18/20                         Case 19-27357                             Doc 141
                 Case Number: 2019-27357     Filed: 5/18/2020    Doc # 141

       1   file property taxes timely.12
       2          Each of the above-described actions taken by the State of
       3   California reflect a public policy and legislative effort to
       4   protect real property interests, generally, and, specifically, to
       5   prevent the loss of residential occupancy and ownership rights
       6   due to the COVID-19 pandemic and the resulting state of emergency
       7   both of which are circumstances beyond the control of any
       8   adversely affected occupant, tenant, or homeowner.    There is no
       9   good reason why that policy should not apply equally to the
      10   Homestead Proceeds.    In other words, because the COVID-19
      11   pandemic and the current state of emergency have significantly
      12   hindered the debtor’s ability to timely reinvest the Homestead
      13   Proceeds the debtor’s possession of the exempt proceeds and his
      14   ability to use them for their intended purpose should be
      15   protected to the same extent and by the same measures the State
      16   of California has adopted to prevent those in possession of
      17   residential real property from losing occupancy, leasehold, and
      18   ownership rights.    The court therefore holds that under the facts
      19   of this case, the six-month reinvestment period applicable to the
      20   Homestead Proceeds is and shall be equitably tolled in the manner
      21   described below.
      22          Tolling of the debtor’s six-month reinvestment period began
      23   with the March 4, 2020, Proclamation of a State of Emergency.
      24   Tolling of the six-month reinvestment period will end on
      25
      26          12
                 As of the date of this order, the Executive Order may be
      27   found at
           https://www.gov.ca.gov/wp-content/uploads/2020/05/5.6.20-EO-N-61-
      28   20-text.pdf

                                           - 14 -
Filed 05/18/20                         Case 19-27357                             Doc 141
                 Case Number: 2019-27357     Filed: 5/18/2020      Doc # 141

       1   September 4, 2020, or when the March 4, 2020, state of emergency
       2   is terminated, whichever occurs first.      Based on the debtor’s
       3   statement that he received the Homestead Proceeds when escrow
       4   closed on February 7, 2020, that means 26 days of the six-month
       5   reinvestment period have run.    The remaining 154 days (based on a
       6   180-day period) will begin to run from the date of whichever
       7   event stated immediately above occurs first.
       8
       9   Conclusion
      10          For the foregoing reasons, and good cause appearing,
      11          IT IS ORDERED that the debtor’s motion is granted.
      12          IT IS FURTHER ORDERED that the trustee’s request to vacate
      13   the order abandoning the Homestead Property to the debtor is
      14   denied without prejudice.
      15          IT IS FURTHER ORDERED that the hearing on May 19, 2020, at
      16   9:30 a.m. is vacated.
      17
      18             May 18, 2020

      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                           - 15 -
Filed 05/18/20                         Case 19-27357                        Doc 141
                 Case Number: 2019-27357     Filed: 5/18/2020   Doc # 141

       1                      INSTRUCTIONS TO CLERK OF COURT
                                       SERVICE LIST
       2
                The Clerk of Court is instructed to send the attached
       3   document, via the BNC, to the following parties:
       4   Michael O'Dowd Hays
           676 E 1st Ave #5
       5   Chico CA 95926
       6   J. Russell Cunningham
           Desmond, Nolan, Livaich & Cunningham
       7   1830 15th Street
           Sacramento, CA 95811
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                           - 16 -
